         Case 1:20-cv-03595-TJK Document 9-1 Filed 02/05/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

HOPE VANDROSS                            *

       Plaintiff,                        *

v.                                       *      Civil Action No. 1:20-cv-03595-TJK

CHRONICLE OF HIGHER                      *
EDUCATION, INC. (The)
                                         *
       Defendant.
                                         *

              *      *        *    *     *      *      *     *      *

                                  SCHEDULING ORDER

       Pursuant to the Status Conference held by this Court in the above captioned matter

on February 25, 2021 and the parties’ Joint LCvR 16.3 Report, it is this _________ day of

_____________, 2021 hereby ORDERED that the following schedule shall govern further

proceedings in this matter:

1.     Deadline to Serve Rule 26(a)(1)(A) Disclosures:      March 15, 2021

2.     Deadline to Amend the Pleadings
       or Join Additional Parties:                          April 15, 2021

3.     Affirmative Rule 26(a)(2) Expert Disclosures:        July 12, 2021

4.     Responsive Rule 26(a)(2) Expert Disclosures:         August 11, 2021

5.     Deadline to Complete all Fact Discovery:             August 25, 2021

6.     Post-Discovery Conference:                           To be determined by the
                                                            court
            Case 1:20-cv-03595-TJK Document 9-1 Filed 02/05/21 Page 2 of 2




7.     Dispositive Motion Briefing Schedule:

        •    Deadline to File Motions for Summary Judgment: October 4, 2021

        •    Deadline to File Responses in Opposition to
             Motions for Summary Judgment:                    October 19, 2021

        •    Deadline to File Replies in Further Support
             of Motions for Summary Judgment:                 November 3, 2021

8.     Deadline to Complete Expert Discovery:                 Within 30 days of a
                                                              decision on
                                                              dispositive motions

9.     Pretrial Conference:                                   To be determined by the
                                                              court

10.    Trial:                                                 To be determined by the
                                                              Court

11.    Without prior leave of the Court, no party shall serve discovery beyond the

following parameters:

       •     Interrogatories: No more than 20 per party;

       •     Requests for Admissions: No more than 20 per party;

       •     Document Requests: No more than 20 per party;

       •     Depositions: No more than 5 non-party depositions per party.

12.    Expert depositions shall not occur before the date the Court issues a decision on any

dispositive motion(s), and shall be completed within 30 days thereafter if there are any

claims remaining for trial.

IT IS SO ORDERED.

                                           ______________________________
                                           Timothy J. Kelly
                                           United States District Judge
